DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 1/19/22 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew (US 2016/0039282 A1) and in further view of Wetzel et al. (US 2019/0256345 A1).
With respect to claims 1, 2, 7-9, 15-18, and 20, Mathew discloses a fuel tank support comprising a pair of flexible, metal straps 22 for securing a fuel tank or first component to a vehicle frame or second component, as shown in figures 1-9.  Mathew does not disclose a coating on the strap.  Wetzel et al. does disclose a fuel tank support with corrosive resistant coating, as recited in para. 5. It would have 
With respect to claims 3-5, Mathew discloses adhesive as being able to secure said strap to said tank, as recited in para. 21.
With respect to the limitation “abrasion resistant” and corrosion coating”, these properties are relative to the material doing the abrasion or corrosion, and therefore have been given little patentable weight.
With respect to claims 6 and 9, the recited materials, including copolymer and/or polymeric and/or polyurea and/or electrophoretic paint, these materials are well known in the art of protective coatings and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a copolymer or polyurea coating to the strap of Mathew and Wetzel et al. in order to provide protection and properties known to those materials.

	
    PNG
    media_image1.png
    468
    561
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618